      Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 1 of 23




Vincent S. Wong, Esq. (VW9016)
Law Offices of Vincent S. Wong
39 East Broadway, Suite 306
New York, NY 10002
T: (212) 349-6099
F: (212) 349-6599
Attorneys for the Defendants


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
WAI YEE CHU, on behalf of himself                                      Docket No: 19-cv-02323
and others similarly situated,
                                              Plaintiffs,              ANSWER
                                                                       TO COMPLAINT WITH
-against-                                                              COUNTERCLAIMS
                                                                       AND THIRD PARTY
                                                                       COMPLAINT
A A TOURIST INC., and Jamie Chung,
                                                                       JURY DEMANDED
                                               Defendants.
-------------------------------------------------------------------x

        Defendant, A A TOURIST INC., and Jamie Chung (hereafter “Defendants”), by

and through their attorneys, THE LAW OFFICES OF VINCENT S. WONG, answering

the allegations of the Plaintiffs as follows:

        1.       Denies the allegations in paragraph 1.

        2.       Denies the allegations in paragraph 2.

        3.       Denies the allegations in paragraph 3.

        4.       Denies the allegations in paragraph 4.

                                      JURISDICTION AND VENUE

        5.       Denies the allegations set forth in paragraph 5 of the Complaint, except

admits that Plaintiff purports to set forth the basis for the Court’s jurisdiction.




                                                                                                1
     Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 2 of 23




       6.      Denies the allegations set forth in paragraph 6 of the Complaint, except

admits that Plaintiff purports to set forth the basis for the Court’s venue

                                            PLAINTIFF

       7.      Lacks knowledge or information sufficient to form a belief about the truth

of the allegations in paragraph 7.

       8.      Denies the allegations in paragraph 8

                                          DEFENDANTS

       9.      Denies the allegations in paragraph 9 except that Defendants are located in

New York.

       10.     Denies the allegations in paragraph 10.

       11.     Denies the allegations in paragraph 11.

       12.     Denies the allegations in paragraph 12

       13.     Denies the allegations in paragraph 13.

       14.     Denies the allegations in paragraph 14.

       15.     Denies the allegations in paragraph 15.

       16.     Denies the allegations in paragraph 16.

       17.     Denies the allegations in paragraph 17.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       18.     Denies the allegations in paragraph 18.

       19.     Denies the allegations in paragraph 19.

       20.     Denies the allegations in paragraph 20.

       21.     Denies the allegations in paragraph 21.

       22.     Denies the allegations in paragraph 22.



                                                                                          2
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 3 of 23




 23.   Denies the allegations in paragraph 23.

 24.   Denies the allegations in paragraph 24.

                           STATEMENT OF FACT

 25.   Denies the allegations in paragraph 25.

 26.   Denies the allegations in paragraph 26.

 27.   Denies the allegations in paragraph 27.

 28.   Denies the allegations in paragraph 28.

 29.   Denies the allegations in paragraph 29.

 30.   Denies the allegations in paragraph 30.

 31.   Denies the allegations in paragraph 31.

 32.   Denies the allegations in paragraph 32.

 33.   Denies the allegations in paragraph 33.

 34.   Denies the allegations in paragraph 34.

 35.   Denies the allegations in paragraph 35.

                      STATEMENT OF CLAIM

                                COUNT I

 36.   Defendants repeat and reallege all previous paragraphs as if fully set forth

       here.

 37.   Denies the allegations in paragraph 37.

 38.   Denies the allegations in paragraph 38.

 39.   Denies the allegations in paragraph 39.

 40.   Denies the allegations in paragraph 40.

 41.   Denies the allegations in paragraph 41.



                                                                                  3
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 4 of 23




 42.   Denies the allegations in paragraph 42.

 43.   Denies the allegations in paragraph 43.

                                COUNT II

 44.   Defendants repeat and reallege all previous paragraphs as if fully set forth

       here.

 45.   Denies the allegations in paragraph 45.

 46.   Denies the allegations in paragraph 46.

 47.   Denies the allegations in paragraph 47.

                               COUNT III

 48.   Defendants repeat and reallege all previous paragraphs as if fully set forth

       here.

 49.   Denies the allegations in paragraph 49.

 50.   Denies the allegations in paragraph 50.

 51.   Denies the allegations in paragraph 51.

 52.   Denies the allegations in paragraph 52.

 53.   Denies the allegations in paragraph 53.

 54.   Denies the allegations in paragraph 54.

 55.   Denies the allegations in paragraph 55.

                               COUNT IV

 56.   Defendants repeat and reallege all previous paragraphs as if fully set forth

       here.

 57.   Denies the allegations in paragraph 57.

 58.   Denies the allegations in paragraph 58.



                                                                                  4
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 5 of 23




 59.   Denies the allegations in paragraph 59.

                                COUNT V

 60.   Defendants repeat and reallege all previous paragraphs as if fully set forth

       here.

 61.   Denies the allegations in paragraph 61.

 62.   Denies the allegations in paragraph 62.

 63.   Denies the allegations in paragraph 63.

 64.   Denies the allegations in paragraph 64.

                                COUNT VI

 65.   Defendants repeat and reallege all previous paragraphs as if fully set forth

       here.

 66.   Denies the allegations in paragraph 66.

 67.   Denies the allegations in paragraph 67.

 68.   Denies the allegations in paragraph 68.

           AS TO PLAINTIFFS’ PRAYER FOR RELIEF

 69.   Defendants deny that Plaintiffs are entitled to any relief requested in the

       Complaint or any other relief.

                          GENERAL DENIAL

 70.   Defendants deny each and every allegation in the Complaint not

       specifically admitted herein.




                                                                                     5
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 6 of 23




                      AFFIRMATIVE DEFENSES

 71.   Defendants assert the following affirmative and other defenses without

       assuming any burden of production or proof that they would not otherwise

       have:

       AS TO AND FOR A FIRST AFFIRMATIVE DEFENSE

                     FAILURE TO STATE A CLAIM

 72.   Plaintiffs’ Complaint fails to state a claim upon which relief may be

       granted.

 73.   Plaintiffs’ first Cause of Action fails to state a claim upon which relief

       may be granted.

 74.   Plaintiffs’ second Cause of Action fails to state a claim upon which relief

       may be granted.

 75.   Plaintiffs’ third Cause of Action fails to state a claim upon which relief

       may be granted.

 76.   Plaintiffs’ fourth Cause of Action fails to state a claim upon which relief

       may be granted.

 77.   Plaintiffs’ fifth Cause of Action fails to state a claim upon which relief

       may be granted.

 78.   Plaintiffs’ sixth Cause of Action fails to state a claim upon which relief

       may be granted.

 79.   The complaint fails to state a claim upon which prejudgment interest may

       be granted.




                                                                                     6
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 7 of 23




       AS TO AND FOR A SECOND AFFIRMATIVE DEFENSE

                NO EMPLOYMENT RELATIONSHIP

 80.    At all times during the relevant time period, the Plaintiff never worked for

        or was employed by Defendants.

 81.    Defendants had no control or authority over Plaintiffs.

 82.    Under the factors outlined in the Economic Realities Test employed by the

        Court to determine whether an employment relationship exists, it is

        apparent that there was no employment relationship between the Plaintiffs

        and Defendants.

 83.    The provisions of the Fair Labor Standards Act and New York Labor Law

        only apply to an “employer” and an “employee.”

 84.    Accordingly, in the absence of an employment relationship, Plaintiffs’

        causes of actions cannot be maintained.

       AS TO AND FOR A THIRD AFFIRMATIVE DEFENSE

 85.    If Plaintiff is found to have worked for Defendants, and Defendants are

        found to have failed to pay Plaintiffs any amount due, which Defendants

        deny, Defendants are entitled under the equitable doctrines of setoff and

        recoupment to offset overpayments to Plaintiffs.

       AS TO AND FOR A FOURTH AFFIRMATIVE DEFENSE

 86.    Plaintiffs worked for employers other than Defendants during the relevant

        time period.




                                                                                    7
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 8 of 23




        AS TO AND FOR A FIFTH AFFIRMATIVE DEFENSE

 87.    Plaintiffs have failed to join a party or parties necessary to the proper

        adjudication of this action.

        AS TO AND FOR A SIXTH AFFIRMATIVE DEFENSE

 88.    Plaintiffs’ claims are barred in whole or in part, by the de minimis

        doctrine.

       AS TO AND FOR A SEVENTH AFFIRMATIVE DEFENSE

 89.    Plaintiffs’ Complaint fails to state a claim upon which either pre-judgment

        or post-judgment interest or attorneys’ fees may be awarded.

       AS TO AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                     STATUTE OF LIMITATIONS

 90.    If Plaintiff is found to have worked for Defendants, and if Defendants are

        found to have failed to pay Plaintiffs as alleged in the Complaint, any

        amount due, which Defendants deny, Defendants acted at all times on the

        basis of a good faith and reasonable belief that their actions were in

        compliance and conformity with all applicable federal and state laws

        and/or written administrative regulations, orders, rulings, guidance and/or

        interpretations, and therefore Defendants’ actions were not willful or in

        reckless disregard of the Fair Labor Standards Act or New York Labor

        Law, and the FLSA’s two-year statute of limitations should apply.




                                                                                      8
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 9 of 23




       AS TO AND FOR A NINTH AFFIRMATIVE DEFENSE

                      LACK OF JURISDICTION

 91.   29 U.S.C. § 216(b) states in relevant parts: “No employee shall be a party

       plaintiff to any such action unless he gives his consent in writing to

       become such a party and such consent is filed in the court in which such

       action is brought.”

 92.   Upon information and belief, Plaintiffs have failed to comply with 29

       U.S.C. § 216(b) and this action should be dismissed.

 93.   For the reasons proffered above, the Court lacks supplemental jurisdiction

       for the state claims under 28 U.S.C. § 1367 without jurisdiction under the

       FLSA.

 94.   This Court should exercise its discretion to decline to exercise

       supplemental jurisdiction.

 95.   Accordingly, this action should be dismissed for lack of jurisdiction.

       AS TO AND FOR A TENTH AFFIRMATIVE DEFENSE

                 DEFICIENT SERVICE OF PROCESS

 96.   Service of process was insufficient.

 97.   Defendants were not properly served.

 98.   Defendants were not served with the summons and complaint in this

       action.

 99.   The court lacks jurisdiction over the Defendants in this action because

       they were not served with process in this action.




                                                                                    9
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 10 of 23




     AS TO AND FOR A ELEVENTH AFFIRMATIVE DEFENSE

                                     WAIVER

  100.    Defendants hereby invoke the doctrine of waiver to bar the claims asserted

          by Plaintiffs to the extent the Department of Labor has already

          investigated and rendered a determination or otherwise resolved any prior

          claims.

  101.    To the extent that discovery reveals that Plaintiffs previously received

          compensation for their alleged underpayments in connection with, or as a

          result of, a payment to Defendants’ employees supervised by the

          Department of Labor, Defendants hereby invoke the doctrine of waiver to

          ban the claims asserted by the Plaintiffs.

  102.    The Complaint, and each claim purported to be alleged herein, is barred in

          whole or in party by the doctrine of waiver. For example, Plaintiffs have

          executed a written instrument waiving their claims set forth in the

          Complaint.

         AS TO AND FOR A TWELFTH AFFIRMATIVE DEFENSE

                         NO WILLFUL CONDUCT

  103.    To the extent that the Plaintiffs can establish liability under the FLSA or

          NYLL, the Plaintiffs’ recovery must be limited because the Defendants’

          conduct was not willful.

  104.    Any act or omission on the part of the Defendants, if any, was performed

          solely in good faith. At all times Defendants had reasonable grounds for

          believing that any such acts or omissions were not in violation of and were



                                                                                        10
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 11 of 23




         always in conformity with the FLSA, New York Labor Law, and any other

         applicable written administrative regulations, orders, rulings, approvals, or

         interpretations of the U.S. Department of Labor and New York

         Department of Labor.

  105.   Accordingly, the Plaintiffs’ claims are barred in whole or in part.

    AS TO AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

                        NO LIQUIDATED DAMAGES

  106.   The Plaintiffs’ complaint fails to state a claim upon which liquidated

         damages or attorneys’ fees may be awarded.

  107.   The Plaintiffs cannot recover liquidated damages under the FLSA, because

         in accordance with 29 U.S.C. 260, the Defendants at all times acted in

         good faith and believed that their conduct was not violative of the FLSA.

    AS TO AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

                   OTHER AFFIRMATIVE DEFENSES

  108.   Defendants reserve the right to raise any and all defenses that may become

         evident during discovery and during any other proceeding in this action.

  109.   The complaint is barred in part or in whole by the doctrines of payment

         and release.

  110.   The Plaintiffs claims are barred by the equitable doctrines of laches,

         ratification, and estoppel.

  111.   To the extent applicable, the Plaintiff’s claims are barred by the doctrine

         of res judicata and collateral estoppel.

  112.   There was no unjust enrichment by defendants.



                                                                                       11
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 12 of 23




  113.   Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean

         hands.

  114.   The Plaintiffs’ claims, to the extent they relate in contract, are barred due

         to a lack of consideration.

  115.   No contract for employment exists.

  116.   Any recovery should be offset by the amounts of tax credits and/or

         deductions available to the Plaintiffs based on any of the transactions at

         issue.

  117.   Defendants have acted in good faith and have not violated any rights that

         may be secured to Plaintiffs under any federal, state, or local laws, rules,

         regulations, and guidelines.

  118.   Plaintiffs’ claims are barred by the parol evidence rule.

  119.   Plaintiffs’ claims are barred in whole or in part by the doctrine of accord

         and satisfaction.

  120.   To the extent that Plaintiffs may be able to state a claim, their alleged

         damages, if any, must be offset against the monies and benefits they

         received, including but not limited to the monies and benefits they

         received from New York State or the federal government, or any other

         entity.

  121.   Plaintiffs have failed to exercise reasonable diligence to mitigate their

         harm/damages, if any, which is expressly denied, and therefore, are barred

         from recovering any damages or any damages shall be reduced

         accordingly.



                                                                                      12
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 13 of 23




  122.   Plaintiffs’ claims for damages is based, in part, on excessive claims which

         are not fair, reasonable, or appropriate for the magnitude of the claim.

  123.   Plaintiffs’ claims for liquidated damages are barred, in whole or in part,

         because any and all actions taken by Defendants were undertaken in good

         faith and with reasonable grounds for believing such actions were not in

         violation of Federal or New York law.

  124.   At no time material herein did any of the Defendants act in a willful,

         wanton, reckless and/or malicious manner or with reckless disregard of

         either the FLSA or New York law.

  125.   Plaintiffs’ claims are barred in whole or in part because defendants did not

         breach any duty to plaintiffs or any persons similarly situated under the

         FLSA, the New York Labor Law or any other federal, state, or local law

         governing the treatment of contractors or employees.

  126.   Plaintiff’s alleged injuries, sufferings, and damages if any were caused by

         Plaintiff’s own acts, omissions, or conduct.

  127.   Defendants presently have insufficient knowledge or information upon

         which to form a belief as to whether they have or may have additional, yet

         unstated defenses. Defendants reserve the right to assert additional

         defenses in the event their investigation or discovery indicates that

         additional defenses are appropriate.




                                                                                      13
    Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 14 of 23




           AS TO AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

          COMPLETE AND TIMELY PAYMENT OF ALL WAGES DUE

       128.    If Plaintiff is found to have worked for Defendants, then Defendants’

               made complete and timely payment of all wages due to Plaintiff.

                             DEMAND FOR JURY TRIAL

       129.    Defendants demands a trial by jury as to all issues so triable.



       WHEREFORE, the Defendants A A TOURIST INC., and Jamie Chung

respectfully request that this Court enter a judgment dismissing the complaint in its

entirety and awarding costs and disbursements of this action, together with such other

further relief as this court may deem just, proper and equitable.



       AS TO THIRD PARTY COMPLAINT AND COUNTERCLAIMS

       Third Party Plaintiff, A A TOURIST INC., and Jamie Chung (hereafter “Third

Party Plaintiffs”), by and through their attorneys, THE LAW OFFICES OF VINCENT S.

WONG, complaining of Third Party Defendant and Plaintiff hereby states:



       130.    Third Party Plaintiff A A Tourist Inc. is a New York Corporation,

               authorized to do business in New York.

       131.    Third Party Plaintiff Jamie Chung is a resident of New York State.

       132.    Third Party Defendant Tie Min Zhuang (hereafter “ZHAUNG”) is an

               individual, who is a 40% owner of Defendant A A Tourist Inc.




                                                                                         14
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 15 of 23




  133.   Third Party Defendant ZHAUNG is also the husband of Plaintiff WAI

         YEE CHU.

  134.   Upon information and belief, Third Party Defendant ZHAUNG resides at

         500 West 56th Street Apt 1211, New York, NY 10019.

  135.   Upon information and belief as a 40% shareholder of A A Tourist Inc.,

         Third Party Defendant ZHUANG has significant rights, privileges, and

         responsibilities in regards to A A Tourist Inc, including the ability to hire

         and fire employees, access to employee and corporate records, and the

         ability to control the conditions of employment for employees of A A

         Tourist Inc.

  136.   As a 40% owner of A A Tourist Inc., Third Party Defendant ZHUANG

         also had the right to receive payments from the corporation profits.

  137.   Beginning in 2017 and continuing in 2018, Third Party Defendant

         ZHUANG directed that some or all of his share of the corporate profits

         from A A Tourist Inc., be paid to his wife, Plaintiff WAI YEE CHU.

  138.   As a 40% owner of A A Tourist Inc. Third Party Defendant ZHUANG had

         the authority and capability to ensure that A A Tourist Inc. made payments

         to his wife instead of himself.

  139.   Upon information and belief, Third Party Defendant ZHUANG was

         unhappy with the amount of compensation he was receiving from A A

         Tourist Inc.




                                                                                     15
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 16 of 23




  140.   Upon information and belief, Third Party Defendant ZHUANG believed

         that he was entitled to additional compensation and/or payment from A A

         Tourist Inc.

  141.   Upon information and belief, Third Party Defendant ZHUANG believed

         that Defendant Jamie Chung was receiving more compensation then

         Defendant Jamie Chung was entitled to.

  142.   As a 40% owner of from A A Tourist Inc., Third Party Defendant Zhuang

         had access to A A Tourist Inc. financial records.

  143.   Upon information and belief, Third Party Defendant ZHUANG and

         Plaintiff WAI YEE CHU entered into a conspiracy/plan/agreement in

         which Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU,

         husband and wife, agreed to work together to get additional money from

         Defendants/Third Party Plaintiffs, in which neither party was entitled to,

         for their own benefit and gain.

  144.   Upon information and belief, Third Party Defendant ZHUANG and

         Plaintiff WAI YEE CHU agreed that Plaintiff WAI YEE CHU would sue

         Defendants for unpaid wages and overtime, when both were aware that

         Plaintiff WAI YEE CHU had never actually worked for Defendants.

  145.   Upon information and belief, in furtherance of this

         conspiracy/plan/agreement, Third Party Defendant ZHUANG directed

         Defendant A A Tourist Inc, as 40% owner, to pay his share of his profits

         to his wife Plaintiff WAI YEE CHU, and directed Defendant A A Tourist

         Inc to issue her a 1099.



                                                                                      16
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 17 of 23




  146.   In furtherance of this conspiracy/plan/agreement, Plaintiff WAI YEE

         CHU did not name Third Party Defendant ZHUANG as a party in this

         lawsuit, despite the fact that Third Party Defendant ZHUANG is a 40%

         owner of A A Tourist Inc, and that Third Party Defendant ZHUANG has

         substantial authority over the company and its employees.

  147.   Upon information and belief Plaintiff WAI YEE CHU knows that Third

         Party Defendant ZHUANG is a 40% owner of A A Tourist Inc, and that

         Third Party Defendant ZHUANG has substantial authority over the

         company and its employees.

  148.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU did not work for Defendants.

  149.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU is not entitled to money for unpaid wages,

         overtime or any employee related claim from Defendants.

  150.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU bringing a lawsuit against Defendants for

         employee related claims, when Plaintiff did not in fact work for

         Defendants is a wrongful act.

  151.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU bringing a lawsuit against Defendants for

         employee related claims, when Plaintiff did not in fact work for

         Defendants would cause harm to Defendants.




                                                                                 17
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 18 of 23




  152.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU bringing a lawsuit against Defendants for

         employee related claims, when Plaintiff did not in fact work for

         Defendants was part of their common plan/agreement/conspiracy.

  153.   As both Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU

         entered into this conspiracy together, each should be held fully liable for

         the actions and wrongdoing of the other.

                      COUNT I / COUNTERCLAIM I

                                   FRAUD

  154.   Third Party Plaintiffs repeat and realleges all previous paragraphs as if

         fully set forth here.

  155.   There exists a special relationship between Third Party

         Plaintiffs/Defendants and Third Party Defendant ZHUANG.

  156.   Third Party Defendant ZHUANG is a 40% owner of Third Party

         Plaintiffs/Defendants A A Tourist Inc.

  157.   Third Party Defendant ZHUANG directed and caused to of A A Tourist

         Inc. to issue payments and a 1099 to his wife Plaintiff WAI YEE CHU in

         2017 and 2018.

  158.   Third Party Defendant ZHUANG indicated that he wanted money he was

         entitled to from the A A Tourist Inc. to be paid to his wife.

  159.   Third Party Plaintiffs/Defendants relied upon Third Party Defendant

         ZHUANG representations and directions on where he wants the money to




                                                                                       18
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 19 of 23




         be paid, because Third Party Defendant ZHUANG was a 40% of the

         company.

  160.   Third Party Defendant ZHUANG omitted the fact that he, and Third Party

         Defendant ZHUANG intended, to use these payments as evidence that

         Third Party Defendant ZHUANG was employed by Defendants, when

         Third Party Defendant ZHUANG was never employed by Defendants.

  161.   Plaintiff WAI YEE CHU now represents that she was employed by Third

         Party Plaintiffs/Defendants in this lawsuit.

  162.   Both Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU

         know that Plaintiff WAI YEE CHU was not actually employed by

         Defendants.

  163.   Third Party Plaintiffs/Defendants have now been injured by these

         falsehoods, by being forced to defend against this action.

                         COUNT II/ COUNTERCLAIM II

         MALICIOUS PROSECUTION/ABUSE OF PROCESS

  164.   Third Party Plaintiffs/Defendants repeat and realleges all previous

         paragraphs as if fully set forth here.

  165.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU did not work for Defendants.

  166.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU is not entitled to money for unpaid wages,

         overtime or any employee related claim from Defendants.




                                                                                 19
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 20 of 23




  167.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU bringing a lawsuit against Defendants for

         employee related claims, when Plaintiff did not in fact work for

         Defendants is a wrongful act and has no basis in law or fact.

  168.   Third Party Defendant ZHUANG and Plaintiff WAI YEE CHU know that

         that Plaintiff WAI YEE CHU bringing a lawsuit against Defendants for

         employee related claims, when Plaintiff did not in fact work for

         Defendants would cause harm to Defendants.

  169.   Upon information and belief Third Party Defendant ZHUANG and

         Plaintiff WAI YEE CHU brought this lawsuit so that they could obtain

         money from Defendants which they are not entitled to.

  170.   Third Party Defendant ZHUANG has assisted Plaintiff WAI YEE CHU in

         brining this malicious lawsuit by directing money owed to him be paid to

         his wife by Defendants.

  171.   As a result of Third Party Defendant ZHUANG and Plaintiff WAI YEE

         CHU actions Third Party Plaintiffs/Defendants have been and will be

         damaged.

                        COUNT III/ COUNTERCLAIM III

                         BREACH OF FIDUCIARY DUTY

  172.   Third Party Plaintiffs/Defendants repeat and realleges all previous

         paragraphs as if fully set forth here.

  173.   There exists a fiduciary relationship between Third Party

         Plaintiffs/Defendants and Third Party Defendant ZHUANG



                                                                                20
Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 21 of 23




  174.   Third Party Defendant ZHUANG misconduct in directing that Third Party

         Plaintiffs/Defendants pay money owed to him to his wife, Plaintiff WAI

         YEE CHU, in 2017 and 2018, as a basis for claiming an employment

         relationship, where none existed, and in bringing this lawsuit has injured

         Third Party Plaintiffs.

  175.   Plaintiff WAI YEE CHU has aided Third Party Defendant ZHUANG in

         this breach of fiduciary duty, by bringing this lawsuit based upon an

         employment relationship with Defendants, where non-existed.

  176.   Third Party Defendants breach of this duty to Third Party Plaintiffs is the

         proximate cause for this action being brought against Third Party

         Plaintiffs.

  177.   Third Party Plaintiff has been injured by having to defend this action,

         along with possible future damages if Plaintiff is successful in this action.

                                      COUNT IV

                                INDEMNIFICATION

  178.   Third Party Plaintiffs/Defendants repeat and realleges all previous

         paragraphs as if fully set forth here.

  179.   Upon information and belief, that if and in the event Plaintiff sustained the

         injuries and damages complained of, such injuries and damages were

         caused in whole or in part, by reason of the Third Party Defendant.

  180.   By reason of the foregoing, in the event that any judgment or verdict is

         recovered against Third Party Plaintiffs/Defendants, Third Party

         Plaintiffs/Defendants is entitled to indemnity and/or contribution from



                                                                                    21
    Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 22 of 23




               Third Party Defendant for any amounts recovered by Plaintiff against

               Third Party Plaintiffs/Defendants.

       WHEREFORE, the Defendants A A TOURIST INC., and Jamie Chung

respectfully request that this Court enter a judgment in favor of Third Party Plaintiffs and

against Third Party Defendants and Plaintiff in accordance with the above

Counterclaims/Third Party Claims, in an amount that includes damages, costs, legal fees,

interest, and punitive damages, together with such other further relief as this court may

deem just, proper and equitable.



Date: New York, NY
      April 30, 2019
                                              Law Offices of Vincent S. Wong



                                              /s/__________________________
                                              Vincent S. Wong, Esq. (VW9016)




                                                                                            22
     Case 1:19-cv-02323-GBD Document 17 Filed 05/01/19 Page 23 of 23




                          SOUTHERN DISTRICT OF NEW YORK


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
 WAI YEE CHU, on behalf of himself                                      Docket No: 19-cv-02323
 and others similarly situated,
                                               Plaintiffs,              ANSWER
                                                                        TO COMPLAINT WITH
 -against-                                                              COUNTERCLAIMS
                                                                        AND THIRD PARTY
                                                                        COMPLAINT
 A A TOURIST INC., and Jamie Chung,
                                                                        JURY DEMANDED
                                                Defendants.
 -------------------------------------------------------------------x



                                 Law Offices of Vincent S. Wong

                               /s/___________________________
                                      Vincent S. Wong, Esq.
                                   39 East Broadway, Suite 306
                                       New York, NY 10002
                                        P: (212) 349-6099
                                        F: (212) 349-6599
                                   Attorneys for the Defendants




                                                                                                 23
